97 F.3d 1448
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorathea PENDERGRASS, Plaintiff--Appellant,v.Gerald F. LITTLEJOHN;  Paul Yates Whitman, Defendants--Appellees.
No. 96-1516.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 17, 1996.Decided Sept. 30, 1996.

Dorathea Pendergrass, Appellant Pro Se.  Frank Barron Grier, III, GRIER LAW FIRM, Columbia, South Carolina, for Appellees.
Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying Appellant's Fed.R.Civ.P. 59 motion for a new trial.  We have reviewed the record and the district court's opinion and find no reversible error.  We deny Appellant's motion to proceed in forma pauperis, and affirm on the reasoning of the district court.   Pendergrass v. Littlejohn, No. CA-94-1224-6-21 (D.S.C. Feb. 15, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.